Per Curiam.

Based on the reports of Dr. Hollister, we find that the commission abused its discretion in determining the commencement date of claimant’s permanent total disability compensation. Accordingly, the judgment of the appellate court is reversed and a writ of mandamus is issued ordering the commission to commence compensation as of March 23, 1986.

Judgment reversed and unit allowed.

A.W. Sweeney, Douglas, Resnick and FJE. Sweeney, JJ., concur.
Moyer, C.J., Wright and Pfeifer, JJ., dissent.